                   Case 1:19-cv-03377-LAP Document 71 Filed 10/24/19 Page 1 of 2



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com




                                                       October 24, 2019
   VIA ECF

   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz
                    Case No.: 19-cv-03377-LAP

   Dear Judge Preska:

          Pursuant to Local Civil Rule 37.2 and Rule 2.A of Your Honor’s Individual Practices, Defendant
   Alan Dershowitz respectfully requests that the Court hold a pre-motion conference with respect to
   Professor Dershowitz’s request for certain limited, narrowly tailored, pre-Answer discovery.

         Specifically, Professor Dershowitz intends to request that Plaintiff Virginia Giuffre be required
   to immediately produce the following two items which are readily available to her:

                The transcript(s) and exhibits of her deposition(s) in Giuffre v. Maxwell, 15-cv-07433; and
                The transcript and exhibits of her deposition in Edwards et al. v. Dershowitz.

           These materials contain Giuffre’s prior sworn testimony about the very accusations and events at
   issue in this case. They will be of substantial assistance in Professor Dershowitz’s preparation of his
   forthcoming counterclaims. In the depositions, Giuffre faced cross-examination about her history with
   Jeffrey Epstein, the genesis of her accusations against Professor Dershowitz, her interactions with
   journalists, and her efforts to profit from her story. As one example only, the transcripts and exhibits
   will establish that it was British journalist Sharon Churcher who in 2011 mentioned Professor
   Dershowitz’s name to Giuffre, suggesting that she include him in her book, even though she had failed
   to mention him in her manuscript or in her interviews with Churcher. This smoking gun evidence
   actually states that although there was “no proof” that Professor Dershowitz engaged in any sexual
   misconduct, he was a “good name for [Giuffre’s] book” and that Giuffre “probably met him when he
   was hanging [o]ut w[ith] [Epstein].” Ex. A (emphasis supplied).

          As we know Your Honor is aware, the Second Circuit in Brown v. Maxwell, 929 F.3d 41 (2d Cir.
   2019), ordered the immediate unsealing of the entire summary judgment record in the Giuffre v.
   Maxwell matter (including the emails attached hereto as Ex. A), and remanded the case to the District
   Court, where it was subsequently assigned to Your Honor, for the unsealing of additional materials. In
   the Second Circuit, a party making a request for pre-answer discovery must show “that the requests are
   reasonable under the circumstances.” Keybank, Nat’l Assoc. v. Quality Pay–Roll Sys., Inc., WL
   1720461, at *4 (E.D.N.Y. June 22, 2006). Professor Dershowitz’s request satisfies this reasonableness


Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 71 Filed 10/24/19 Page 2 of 2


                                                                                          Hon. Loretta A. Preska
                                                                                          October 24, 2019
                                                                                          Page 2 of 2



   standard because it is targeted at a small and discrete set of documents which are plainly discoverable,
   and which can be produced forthwith with no burden whatsoever to Plaintiff.

          Professor Dershowitz respectfully requests that the Court hold a pre-motion conference with
   respect to this matter, or otherwise order Giuffre to produce these materials forthwith. In order that
   these materials may be incorporated into his Answer and Counterclaims, Professor Dershowitz further
   requests that he be given seven (7) days from the date of production of these materials (if ordered) to file
   his Answer and Counterclaims.




                                                       Respectfully submitted,


                                                       _/s/ Howard M. Cooper_
                                                       Howard M. Cooper

   HMC/lm

   cc:     All counsel of record, via ECF




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
